Citation Nr: 1208010	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Further review of the record clearly indicates that the Veteran believes that service connection is warranted for a psychiatric disability or disabilities, however diagnosed.  See the Veteran's claim dated in March 2006 & VA Form 9 dated in August 2009.  Indeed, as the Board will discuss in further detail in the following decision, medical evidence of record reflects diagnoses of various psychiatric conditions other than PTSD.  The United States Court of Appeals for Veterans Claims (the Court) has held that a veteran is not held to the disabilities (s)he has listed as a lay person without medical expertise.  Rather, service connection should be considered for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue on appeal has been restated accordingly.  


FINDINGS OF FACT

1.  The Veteran participated in combat.

2.  At no time during the current appeal has the Veteran been diagnosed with PTSD.

3.  Resolving reasonable doubt in favor of the Veteran, he has a cyclothymic disorder and an anxiety disorder that are as likely as not related to his combat service.  
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has an acquired psychiatric disorder to include cyclothymic disorder and anxiety disorder that was incurred in his active military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for a cyclothymic disorder and an anxiety disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

As noted in the Introduction portion of this decision, the Veteran in the current appeal received the Combat Infantryman Badge.  Accordingly, the Board concedes the Veteran's engagement in combat during his service in the Republic of Vietnam.  His claimed stressors are deemed confirmed without independent verification.  See  38 U.S.C.A. § 1154(b) (West 2002) & 38 C.F.R. § 3.304(d) (2011) [which stipulate that VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary].  

In any event, however, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where: 1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.  Further, it appears that, in this case, at least one of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  Specifically, and in this regard, the Board notes that the Veteran reports that he was wounded during a firefight in which multiple fellow soldiers were also wounded or killed.  See the VA examination report dated in March 2007 & the Veteran's stressor statement dated in May 2006.  [Indeed, and in this regard, the Board notes that service connection is in effect for residuals of shell fragment wounds to the Veteran's right ankle, right lumbar area, and bilateral shoulders based on injuries that he sustained in April 1968.]  

Importantly, however, the critical element is whether at any time during the current appeal the Veteran has been diagnosed with PTSD.  For the reasons set forth in the following decision, the Board must answer this question negatively.  

Service treatment records (STRs) do not contain any reports of abnormal psychiatric complaints or findings.  Post-service treatment records show the Veteran was diagnosed with complaints of "acute anxiety and depression" in April 1976.  See the private treatment record dated April 1976.  At that time, the treating physician noted that "[t]he patient was in the Vietnam War after which he came home with anxiety and depression."  The Veteran's complaints of insomnia were documented in private treatment records dated January 1997 and September 1997.  

Diagnoses of anxiety and depression were regularly shown in private treatment records dated from March 2000 through April 2005.  A VA treatment record dated June 2006 noted that the Veteran had a "history of major depressive disorder, panic attacks without agoraphobia, and PTSD dating back to 1969.  Veteran has been admitted to Paulding Hospital eight times for 'nerves.'  He has also refused inpatient treatment several times over the years."  Diagnoses of PTSD, major depressive disorder, panic attacks, and alcohol abuse were noted.  See the VA psychiatric evaluation dated June 2006.  

In a subsequent VA mental health assessment dated January 2007, it was noted that "[i]n 1971 or 1972, a regular physician and [the Veteran's] family doctor recommended inpatient psychiatric hospital care, but he 'chickened out.'  Since then, he had been 'tried on different medications to include all kinds of nerve pills and anti-depressants.'"  At that time, the treating psychiatrist diagnosed the Veteran with cyclothymic disorder, anxiety disorder, NOS, alcohol dependence, and personality disorder.  See the VA mental health assessment dated January 2007.

Further, in March 2007, the Veteran underwent a VA mental health examination.  The examiner reviewed the Veteran's claims file in its entirety, took a detailed history of the Veteran's combat service, and noted his post-service symptoms and complaints.  The Veteran described the following combat stressor:  "[w]e had been in a fire fight and lost most of our men.  A few days later, in April 1968, we went back to the Ashaw Valley to get the bodies.  There were 90 of us . . . We got ambushed by the enemy.  I was shot through my rucksack on my back.  I got shrapnel in my other body parts - my legs, my hands, my face."  The Veteran's reported irritability and impulse control problems in the past, but denied suicide attempts, history of violence, hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, memory problems, or other PTSD symptoms.  He was fully functional in his community with full time employment, hobbies, and interests outside of work, including church, fishing and hunting.  He enjoyed good relationships with family and friends.  The examiner acknowledged the Veteran's continuing diagnoses of cyclothymic disorder and anxiety disorder, NOS, and also concluded that, while the Veteran met the DSM-IV stressor criteria, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner explained that the Veteran "did not report any significant psychosocial functioning impairment that could be attributed to any PTSD-like symptoms."

As previously noted, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that the Veteran has been diagnosed with a cyclothymic disorder and an anxiety disorder, NOS, related, at least in part, to events in Vietnam as reported to the VA examiner and other medical practitioners.  

The Board recognizes that the post-service medical records contain a diagnosis of PTSD during the early portion of the appeal period.  See the VA treatment record dated June 2006.  Critically, however, this diagnosis of PTSD was not rendered upon the application of the DSM-IV criteria as is required to sustain a claim of entitlement to PTSD pursuant to 30 C.F.R. § 3.304(f).  As has been previously discussed herein, subsequent psychiatric evaluations, including the March 2007 VA examination, have failed to provide a diagnosis of PTSD that meets the DSM-IV criteria as required under 38 C.F.R. § 3.304(f).  Indeed, the March 2007 VA examiner conducted a thorough examination of the Veteran, considered his post-service medical records and combat service, and specifically ruled out a diagnosis of PTSD.  Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM-IV, and that therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Additionally, the Board recognizes that post-service medical records show diagnoses of a personality disorder, NOS, and alcohol abuse.  See, e.g., the VA examination report dated March 2007.  However, personality disorders are not disabilities for which service connection may be awarded.  See 38 C.F.R. § 3.303(c) (2011).  As to the diagnosed alcohol abuse, section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).  Accordingly, service connection cannot be granted on a direct basis for alcohol abuse and the Veteran has not alleged, nor is there medical evidence to suggest, entitlement to service connection on a secondary basis.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

As set forth above, the Board finds that the Veteran has a verified combat stressors including in-service injury, exposure to incoming fire, seeing dead and injured soldiers and enemy combatants.  The evidence also shows that, following his July 1969 active duty discharge, he was diagnosed with anxiety and depression in April 1976.  As indicated above, continuing diagnoses of an anxiety disorder and a cyclothymic disorder have been indicated in the competent medical evidence of record.  Additionally, the Veteran and his former spouse, to whom he was married prior to and following his Vietnam deployment, have provided competent lay statement concerning the psychiatric symptomatology that he experienced and exhibited since his military discharge.  See the Veteran's claim dated March 2006 and the statement of the Veteran's former spouse dated March 2006.  The Veteran and his spouse are competent to report his symptomatology, such as mood disturbances.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has acquired psychiatric disorder, to include a cyclothymic disorder and an anxiety disorder, that is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder characterized as a cyclothymic disorder and an anxiety disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a cyclothymic disorder and an anxiety disorder is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


